


110 HR 3015 IH: To delay the applicability to webcasters of rates and

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3015
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Chabot (for
			 himself and Ms. Velázquez) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To delay the applicability to webcasters of rates and
		  terms determined by the Copyright Royalty Judges for certain statutory licenses
		  under title 17, United States Code.
	
	
		1.Delay of copyright royalty
			 rates and terms for webcasters
			(a)DelayThe
			 rates and terms determined by the Copyright Royalty Judges for the statutory
			 licenses under sections 112(e) and 114(f) of title 17, United States Code, as
			 published in the Federal Register on May 1, 2007, shall not be effective with
			 respect to webcasters until the end of the 60-day period beginning on July 15,
			 2007. Until the end of that 60-day period, the rates and terms that applied to
			 webcasters for such statutory licenses under section 6(b)(3) of the Copyright
			 Royalty and Distribution Reform Act of 2004 (17 U.S.C. 801 note) shall apply to
			 webcasters for such statutory licenses as if the determination published on May
			 1, 2007, had not been made.
			(b)DefinitionIn
			 this section, the term webcaster has the meaning given that term
			 in section 114(f)(5)(E)(iii) of title 17, United States Code.
			
